         Case 1:20-cr-00135-JMF Document 100 Filed 04/21/20 Page 1 of 5
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        April 21, 2020

BY CM/ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

         Re:      United States v. Davonte Brown, S2 20 Cr. 135 (JMF)

Dear Judge Furman:

        The Government writes to briefly reply to Defendant Davonte Brown’s opposition to the
Government’s request to revoke bail and order the defendant’s detention pending trial (Docket No.
99). In his opposition, the defendant attempts to downplay the significance of the evidence found
on his cellphone—direct evidence of the defendant’s illegal possession of firearms, possession of
large quantities of marijuana and drug trafficking paraphernalia, and an intent to flee in the face of
serious federal charges. But these attempts at minimizing the defendant’s danger to the community
and risk of flight are unpersuasive, especially in light of all of the evidence in the record. Similarly,
the Court should reject the defendant’s argument that he cannot be detained because of the
COVID-19 pandemic. The defendant raises this argument without suggesting that he suffers from
any pre-existing health conditions that would make him more likely to contract a life-threatening
case of COVID-19. In any event, the Bureau of Prisons has been taking appropriate steps to control
the spread of COVID-19 in its facilities. As a result, the Government respectfully submits that
there is no set of conditions that can reasonably assure the safety of the community or the
defendant’s appearance in court.

    I.         Safety of the Community

        At the outset, the defendant continues to dispute that he possessed the firearm seized by
law enforcement on the night of his arrest on March 19, 2020 (the “Seized Gun”)—despite the
photographs on the defendant’s phone that depict a gun with essentially all of the same physical
features as the Seized Gun. (Docket No. 99 at 2). As the photographs in the Government’s motion
show, the matching physical features between the Seized Gun and the photographs on the
defendant’s cellphone include an insignia on the grip of the gun, the letters “TCP” on the side of
the gun, the grooves on the rear of the gun, and the extended magazine that is longer than the
handle of the gun. These photographs are powerful evidence of the defendant’s possession of the
Seized Gun. Combined with law enforcement testimony that the Seized Gun was found inside a
            Case 1:20-cr-00135-JMF Document 100 Filed 04/21/20 Page 2 of 5
    Hon. Jesse M. Furman                                                                     Page 2
    April 21, 2020

pouch in a car located directly in front of where the defendant was arrested, the evidence at trial
will be overwhelming that the defendant possessed the Seized Gun.

         The defendant also argues that his possession of a gun on the night of his arrest suggests
that he is no greater danger than a “gun enthusiast” or a “typical NRA member.” He similarly
argues that his possession of marijuana is not inconsistent with personal use. (Docket No. 99 at
3). But the defendant fails to view this evidence in light of all the other evidence in the record—
including his prior felony conviction for a serious drug trafficking offense in Maryland, his
participation in a shooting in a residential neighborhood in November 2015 that caused injuries to
an innocent bystander, his participation in a large-scale narcotics conspiracy, his two prior arrests
for illegal gun possession in 2016 and 2018, the photographs on his cellphone showing marijuana
packaged for sale and sitting on a scale—including photographs of a second gun placed next to
marijuana—and his membership in a violent Bloods street gang that is responsible for multiple
murders, attempted murders, slashings, and gunpoint robberies since at least 2011. To be sure,
any one of these individual facts can be downplayed or rationalized, as the defendant has
unpersuasively attempted to do in his opposition. But viewing the record as a whole, the
defendant’s possession of a loaded firearm with an extended magazine on March 19, 2020 in a
vehicle with three other individuals—given his criminal history and the serious charges he is facing
in the Indictment—is extremely alarming. The record as a whole also strongly suggests that the
defendant has been repeatedly engaging in criminal activity from at least 2014 through the moment
of his arrest last month. As a result, the Government respectfully submits that there is no set of
bail conditions that can reasonably assure the Court that the defendant will refrain from committing
additional crimes while released in the community.

      II.    Flight from Prosecution

        Next, the defendant attempts to describe the text message exchange on his cellphone with
CC-1 as “ambiguous” regarding the reason for the defendant’s flight from New York City.
(Docket No. 99 at 4). According to the defendant, the text message exchange represents an offer
from CC-1 for a place to stay outside of New York City during the COVID-19 pandemic. This
cannot be farther from the truth. When the defendant was talking about his intentions to “lay low”
and be “on the run,” he was not talking about running away from COVID-19. For starters, the text
messages between CC-1 and the defendant on March 18, 2020—the day when the indictment in
this case was unsealed—contain numerous references to the charges in this case without any
mention of the COVID-19 pandemic. For example, just minutes before CC-1 offered to provide
housing to the defendant, CC-1 stated: “Yo moe you good” | “I saw that sh*t” | “Ni**as got reck
on some sh*t and your names in that sh*t to.”1 Similarly, just a few minutes after the defendant
told CC-1 that he was going to be “on the run,” CC-1 stated: “It says in the article that they tried
to body another ape and didn’t get him he probably ratted on em.” In another message, CC-1
stated: “It says wher your name is and the other ni**as 10 to life”—a clear reference to the penalties
that the defendant is facing. Simply put, the defendant cannot seriously argue that he was talking
about anything other than being “on the run” from the criminal charges that he is facing in this

1
  As the Indictment in this case indicates, the name of the lead defendant is Alexander Arguedas,
a/k/a “Reckless.” The Government expects that witnesses will testify that “Reck” is one of the
shorthand ways that members of BSGG referred to Arguedas.
          Case 1:20-cr-00135-JMF Document 100 Filed 04/21/20 Page 3 of 5
 Hon. Jesse M. Furman                                                                        Page 3
 April 21, 2020

case. Additionally, the defendant’s incentives to flee will only increase as this case proceeds closer
to trial.

   III.    The COVID-19 Pandemic

        Finally, the defendant argues that he cannot be detained at this time because of the COVID-
19 pandemic. Importantly, the defendant advances this argument without making any specific
claim that he suffers from any pre-existing health conditions that render him particularly
vulnerable to COVID-19. Instead, the defendant claims, in essence, that COVID-19 poses a threat
to everyone in BOP custody. As a result, acceptance of the defendant’s argument would mean that
the doors of every BOP facility in the nation would have to be flung wide open and no one could
be detained, regardless of the danger to the community and the risk of flight that they posed. See
United States v. Acosta, 19 Cr. 848 (NRB) (S.D.N.Y.) (Doc. No. 14 at 2) (March 25, 2020)
(“[A]cceptance of the argument that this defendant should be released given the COVID-19 virus
would logically result in the wholesale release of inmates.”).

        Numerous courts in this district have rejected similarly-formulated bail applications based
on generalized apprehensions about the COVID-19 virus. See United States v. Vincent, 20 Cr. 78
(S.D.N.Y. Mar. 30, 2020) (Torres, J.) (rejecting bail application for inmate detained in MCC
raising generalized concerns with exposure to COVID-19); United States v. Acosta, 19 Cr. 848
(S.D.N.Y. Mar. 25, 2020), ECF No. 14 (Buchwald, J.) (denying bail application for inmate
detained in MCC that “reli[ed] mainly on a form letter proffering general reasons to release inmates
because of the spread of the COVID-19 virus); United States v. Herman Steward, 20 Cr. 52 (DLC)
(S.D.N.Y. Mar. 26, 2020) (Cote, J.) (denying bail application for 62-year old inmate and finding
no reason that the defendant’s release would lessen the risk to his health presented by COVID-19);
United States v. Gamoneda, 20 Cr. 109 (JGK) (S.D.N.Y. Apr. 10, 2020) (denying bail application
for inmate detained at MCC based on generalized concerns about exposure to COVID-19); United
States v. Sadi Fofana, 19 Cr. 447 (DLC) (S.D.N.Y. Mar. 30, 2020), ECF No. 66 (denying bail
pending sentencing for inmate with asthma); United States v. Chambers, 20 Cr. 135 (JMF)
(S.D.N.Y. Mar. 31, 2020) (Furman, J.) (denying bail application for inmate detained at Essex
County Jail with asthma diagnosis); cf. United States v. Perez, 2020 WL 1329225, at *1 (S.D.N.Y.
Mar. 19, 2020) (ordering release of defendant with serious progressive lung disease and other
significant health issues in light of COVID-19 under 18 U.S.C. § 3142(i)).

        In any event, it is simply untrue that the MCC (or the BOP generally) is unwilling or unable
to address COVID-19. There is also no reason to believe that the BOP is performing worse than
the general population of the City, where people continue to violate shelter-in-place directives and
flood area hospitals. The Bureau of Prisons generally and the MCC specifically, are well-prepared
to handle the risks presented by COVID-19 and other health issues. The BOP has implemented
national measures to mitigate the spread of COVID-19 within prisons. See Federal Bureau of
Prisons            COVID-19                 Action            Plan,           available            at
https://www.bop.gov/resources/news/20200313_covid-19.jsp.           The Government has been
informed by the BOP that it is prepared to handle the risks posed by COVID-19, as with other
infectious diseases and other medical conditions. Since at least October 2012, BOP has had a
Pandemic Influenza Plan in place. See BOP Health Management Resources, available at
https://www.bop.gov/resources/health_care_mngmt.jsp. Moreover, beginning approximately two
         Case 1:20-cr-00135-JMF Document 100 Filed 04/21/20 Page 4 of 5
 Hon. Jesse M. Furman                                                                        Page 4
 April 21, 2020

months ago, in January 2020, BOP began to plan specifically for coronavirus/COVID-19 to ensure
the health and safety of inmates and BOP personnel. See Federal Bureau of Prisons COVID-19
Action Plan, available at https://www.bop.gov/resources/news/20200313_covid- 19.jsp. As part
of its Phase One response to coronavirus/COVID-19, BOP began to study “where the infection
was occurring and best practices to mitigate transmission.” Id. In addition, BOP established “an
agency task force” to study and coordinate its response to coronavirus/COVID-19, including using
“subject-matter experts both internal and external to the agency including guidance and directives
from the [World Health Organization (WHO)], the [Centers for Disease Control and Prevention
(CDC)], the Office of Personnel Management (OPM), the Department of Justice (DOJ) and the
Office of the Vice President. BOP’s planning is structured using the Incident Command System
(ICS) framework.” Id.

       On Friday, March 13, 2020, the BOP, in coordination with the Department of Justice
(“DOJ”) and the White House, implemented its Phase Two response “in order to mitigate the
spread of COVID-19, acknowledging the United States will have more confirmed cases in the
coming weeks and also noting that the population density of prisons creates a risk of infection and
transmission for inmates and staff.” Id. BOP’s national measures are intended to “ensure the
continued effective operations of the federal prison system and to ensure that staff remain healthy
and available for duty.” Id. For example, BOP (a) suspended social visits for 30 days (but
increased inmates’ access to telephone calls); (b) suspended legal visits for 30 days (with case-by-
case accommodations); (c) suspended inmates’ movement for 30 days (with case-by-case
exceptions, including for medical treatment); (d) suspended official staff travel for 30 days; (e)
suspended staff training for 30 days; (f) restricted contractor access to BOP facilities to only those
performing essential services, such as medical treatment; (g) suspended volunteer visits for 30
days; (h) suspended tours for 30 days; and (i) generally “implement[ed] nationwide modified
operations to maximize social distancing and limit group gatherings in [its] facilities.” Id. On
April 1, 2020, BOP implemented Phase Five of its COVID-19 action plan, which will keep all
inmates secure in their cells and quarters for a 14-day period to minimize the spread of the virus.

       Moreover, as part of BOP’s inmate screening process, (i) “[a]ll newly-arriving BOP
inmates are being screened for COVID-19 exposure risk factors and symptoms”; (ii)
“[a]symptomatic inmates with exposure risk factors are quarantined”; and (iii) “[s]ymptomatic
inmates with exposure risk factors are isolated and tested for COVID-19 per local health authority
protocols.” Id. Additionally, staff members and contractors are screened upon entry, including
taking each individual’s temperature, asking each individual a series of health-related questions,
and denying entrance to the institution by anyone who poses a health risk. Inmates exhibiting flu-
like symptoms are separated from the general population and tested for COVID-19 in accordance
with local health authority protocols.

       These and other steps were outlined in a March 18, 2020 letter from the BOP to Chief
Judge Colleen McMahon in response to questions regarding the MCC and MDC’s institutional
responses to COVID-19. The institution’s swift action and strict containment and mitigation
measures to date undermine the defendant’s suggestion that the MCC is ill-prepared to manage
COVID-19.
         Case 1:20-cr-00135-JMF Document 100 Filed 04/21/20 Page 5 of 5
 Hon. Jesse M. Furman                                                                      Page 5
 April 21, 2020


                                             *****

       For the reasons set forth above and in the Government’s motion dated April 17, 2020, the
Government respectfully submits that the Court should revoke the defendant’s bail and enter an
order of detention pending trial pursuant to the factors set forth in Title 18, United States Code,
Section 3142(g).

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                             By:       /s/ Andrew K. Chan
                                                     Andrew K. Chan / Danielle R. Sassoon
                                                     Brandon Harper / Jaclyn S. Wood (SAUSA)
                                                     Assistant United States Attorneys
                                                     Southern District of New York
                                                     (212) 637-1072 / 1115 / 2209

cc:    Counsel of record (by CM/ECF)
